Exhibit 10.15

SPANSION EXECUTIVE DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008

ARTICLE I. DEFINITIONS AND CONSTRUCTION

 

1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

 

  (a) Account: The Plan account holding Participant’s Deferred Compensation as
well as Company Matching Contribution Amounts, if any, for such Participant,
plus earnings and losses thereon. Participant’s Deferred Compensation and
Company Matching Contributions, if any, shall be segregated into Grandfathered
Benefits and 409A Benefits and separately accounted for as set forth in Article
IV.

The Plan shall establish a separate 409A Benefits Sub account for each Plan Year
beginning on and after January 1, 2005, which shall hold all amounts credited to
a Participant’s Account for the applicable Plan Year.

 

  (b) Base Salary: A Participant’s annual base salary excluding bonus, sales
incentive compensation, profit sharing, and all other remuneration for services
rendered to Company and prior to reduction for any salary contributions to a
plan established pursuant to Code Section 125 or qualified pursuant to Code
Section 401(k).

 

  (c) Beneficiary or Beneficiaries: The person or persons, including a trustee,
personal representative or other fiduciary, last designated in writing by a
Participant or alternate payee in accordance with Article 8.4.

 

  (d) Board: The Board of Directors of Spansion Inc.

 

  (e) Bonus: Bonuses or sales incentive compensation paid under the plan(s)
listed on Exhibit A, as such Exhibit may be revised from time to time.

 

  (f) Code: The Internal Revenue Code of 1986, as amended from time to time.

 

  (g) Committee: A committee appointed by the Board to administer the Plan in
accordance with Article X, and/or such committee’s agents and designees and
vendors retained by such agents and designees.

 

  (h) Company: Spansion Inc., a corporation organized and existing under the
laws of the State of Delaware. Where applicable, Company also shall mean
Spansion LLC.

 

  (i) Company Contribution Account: The bookkeeping sub account maintained by
the Company for each Participant that is credited with Company Matching
Contributions, if any, as permitted pursuant to Article III, and earnings and
losses on such amounts credited or debited pursuant to Article 4.2.

 

  (j) Company Matching Contribution: The discretionary amount, if any,
contributed by the Company or a Participating Employer, at each company’s sole
discretion, as a matching contribution for each Participant for a Plan Year.
Such amount may differ from Participant to Participant both in amount and as
percentage of Compensation.



--------------------------------------------------------------------------------

  (k) Compensation: Base Salary and Bonuses earned by the Participant for
services rendered to the Company during a Plan Year.

 

  (l) Deferred Compensation: Amounts contributed to the Plan from a
Participant’s Base Salary and/or Bonus.

 

  (m) Deferral Account: The bookkeeping sub account maintained by the Company
for each Participant to which is credited Deferred Compensation pursuant to
Article 3.1, and earnings and losses on such amounts credited or debited
pursuant to Article IV.

 

  (n) Disability: A Participant shall be considered to have a “disability” if he
or she (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering the Employee that is sponsored by the Company.

 

  (o) Distributable Amount: The balance in the Participant’s Deferral Account
and Company Contribution Account.

 

  (p) Early Distribution: An election by a Participant in accordance with
Article VII to receive a withdrawal of amounts from his Grandfathered Benefits
Sub account prior to the time at which such Participant would otherwise be
entitled to such amounts under his existing distribution elections.

 

  (q) Effective Date: January 1, 2008, except as otherwise provided herein.

 

  (r) Election Period: The period prior to each Plan Year during which employees
may make elections to defer compensation under the Plan’s terms.

 

  (s) Eligible Employee: An Employee of the Company or a Participating Employer
whose position is at director level or above.

 

  (t) Employee: Any individual on the payroll of the Company or a Participating
Employer whose wages are subject to withholding for purposes of Federal income
taxes and for purposes of the Federal Insurance Contributions Act.

 

  (u) ERISA: The Employee Retirement Income Security Account of 1974, as amended
from time to time.

 

  (v) 409A Benefits: The portion of a Participant’s Account credited for Plan
Years beginning on and after January 1, 2005.

 

  (w) Grandfathered Benefits: The portion of a Participant’s Account credited
for Plan Years beginning prior to January 1, 2005.

 

  (x) Initial Election Period: The 30-day period immediately following the date
an individual becomes an Eligible Employee.

 

2



--------------------------------------------------------------------------------

  (y) Investment Fund(s) or Fund: The investment fund(s) designated by the
Committee from time to time, at its sole discretion, for the hypothetical
investment of Participants’ Accounts pursuant to Article V.

 

  (z) Participant: An Eligible Employee participating in the Plan in accordance
with the provisions of Article II.

 

  (aa) Participating Employer: A controlled group member company, an affiliated
management or service group member company, a subsidiary or joint venture of the
Company, or other related business entity as defined in Code Sections 414(b),
(c) or (m); provided any determination under Code Sections 414(b) or (c) shall
be made by replacing the generally applicable references to eighty percent
(80%) common control with a level of common ownership of not less than fifty
percent (50%).

 

  (bb) Plan: The Spansion Executive Deferred Compensation Plan, as amended from
time to time. Until January 1, 2008, the Plan was called the Spansion Executive
Investment Account Plan.

 

  (cc) Plan Year: Every January 1 through December 31.

 

  (dd) Scheduled Withdrawal Date: The distribution date elected by the
Participant for an in-service withdrawal of amounts from such Accounts deferred
in a given Plan Year, and earnings and losses attributable thereto.

 

  (ee) Separation From Service or Separates from Service: The termination of a
Participant’s employment with the Company or with a Participating Employer in
accordance with the Company’s policies and procedures that is not an authorized
leave of absence (as determined under the Company’s or Participating Employer’s
standard leave policies); provided, however, that the Company or Participating
Employer and the Participant reasonably anticipate that no further services will
be performed after the termination date or that the level of bona fide services
the Participant will perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent
(20%) of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Company or Participating Employer
if the Participant has been providing services to the Company or Participating
Employer for less than 36 months). For this purpose, a transfer of a
Participant’s employment to a subsidiary or affiliate of the Company shall not
be treated as a “Separation from Service” with the Company if the Company is
under “common control” with the subsidiary or affiliate. For this purpose,
“common control” shall be determined as provided in Code Section 414(b) or
414(c), but using a common ownership level of not less than fifty percent (50%).
Notwithstanding the preceding, any determination of Separation from Service
shall be consistent with the requirements of Treasury Regulations
Section 1.409A-1(h).

In the event that employees of a subsidiary of the Company are permitted to
participate in this Plan and such subsidiary ceases to be owned by the Company
in connection with a “spin-off” transaction (which may occur in a single
transaction or as the culmination of several related events) in which the
Company ceases to own more than fifty percent (50%) of the subsidiary, and the
employees of such subsidiary do not experience a termination of employment with
the subsidiary, any determination of whether individuals have experienced a
“Separation from Service” shall be made by reference to their employment status
with the subsidiary.

 

3



--------------------------------------------------------------------------------

  (ff) Specified Employee: The term “Specified Employee” means Spansion’s
Corporate Vice Presidents, Executive Vice Presidents and Chief Executive
Officer.

 

  (gg) Unforeseeable Financial Emergency: A severe financial hardship to the
Participant resulting from any of the following:

 

  (1) An illness or accident of the Participant or the illness or accident of
the Participant’s spouse or dependent (as defined in Code Section 152(a));

 

  (2) Loss of the Participant’s property due to casualty; or

 

  (3) Any other similar extraordinary and unforeseeable circumstances arising as
a result of events beyond the Participant’s control.

Any determination of Unforeseeable Financial Emergency shall be made in
accordance with the requirements of Code Section 409A and any guidance issued
thereunder.

 

  (hh) Valuation Date: Each day the Nasdaq is open for business.

 

1.2 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural, and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

 

1.3 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

ARTICLE II. PARTICIPATION

 

2.1 Participation.

 

  (a) Prior to the first day of each Plan Year, each Eligible Employee will be
offered an opportunity to elect to defer Compensation for the following year.
Any such Eligible Employee shall become a Participant in the Plan by electing to
defer a portion of his Compensation by submitting an election that conforms to
the requirements of the Plan, on a form or electronic method provided by the
Committee.

 

  (b) A Participant who transfers employment from the Company to a Participating
Employer shall continue to be classified as a Participant for purposes of this
Plan.

 

  (c) Notwithstanding subsection (a) above, if an Employee first becomes an
Eligible Employee on a date outside of the annual deferral election period held
in the Plan Year in which he became so eligible, such Eligible Employee may make
a deferral election within the 30-day period following the date he becomes an
Eligible Employee.

 

4



--------------------------------------------------------------------------------

ARTICLE III. CONTRIBUTIONS

 

3.1 Participant’s Deferred Compensation. Each Participant may elect to defer a
portion of his Compensation in accordance with this Article III.

 

  (a) General Rule. A Participant may elect to defer Compensation earned on or
after the time at which the Participant elects to defer in accordance with
Article 2.1 and the amount shall be a flat dollar amount or a percentage, not to
exceed 50 percent (50%) of the Base Salary and/or one-hundred percent (100%) of
the Bonuses, provided that the total amount of Deferred Compensation shall be
limited in any calendar year if necessary, to satisfy Social Security Tax
(including Medicare), income tax and employee benefit plan withholding
requirements as determined in the sole and absolute discretion of the Committee.

 

  (1) A Participant’s initial election to defer Compensation shall be made prior
to the end of his Initial Election Period and shall be effective with respect to
Compensation received after such deferral election is processed and shall be
irrevocable for that Plan Year.

 

  (2) Other than Article 3.1(a)(1) above, A Participant’s election to defer
Compensation for any Plan Year shall be made during the Election Period for the
Plan Year and shall be irrevocable for such Plan Year.

 

  (b) Cancellation of Deferral Election. A Participant may not cancel or modify
his Compensation Deferral election applicable to a Plan Year at any time during
that Plan Year.

 

  (c) Crediting of Deferrals. Compensation deferrals made by a Participant shall
be credited to such Participant’s Deferral Account as of a date determined in
accordance with procedures established from time to time by the Committee.

 

3.2 Company Contribution Account. The Committee shall establish and maintain a
Company Contribution Account for each Participant in the Plan. As of any date or
dates selected by the Company, the Company may credit a Participant’s Company
Contribution Account with an amount of Company Matching Contributions, if any,
which the Company in its sole discretion shall determine. Such credits may be
made on behalf of some Participants but not others, and such credits may vary in
amount among individual Participants. Each Participant’s Company Contribution
Account shall be further divided into separate investment fund sub accounts
corresponding to the investment fund(s) elected by the Participant pursuant to
Article V.

 

3.3. Trust Establishment and Funding. The Company may, but is not obligated to,
establish a grantor trust of the Company with an institutional trustee to set
aside assets to fund its obligations under this Plan. Although the principal of
the trust and any earnings thereon shall be held separate and apart from other
funds of the Company and would be used exclusively for the uses and purposes of
Plan Participants and Beneficiaries, neither the Participants nor their
Beneficiaries would have any preferred claim on, or any beneficial ownership in,
any assets of the trust prior to the time such assets are paid to the
Participants or Beneficiaries as benefits and all rights created under this Plan
shall be unsecured contractual rights of Plan Participants and Beneficiaries
against the Company. Any assets held in a trust established by the Company to
fund its obligations under this Plan will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
insolvency as defined in applicable trust agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE IV. ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS

 

4.1 Account Records. The Committee shall create and maintain adequate records
reflecting the interests under the Plan of each Participant, former Participant
and Beneficiary. Such records shall consist of Participants’ Accounts (including
applicable sub accounts) reflecting all credits and debits made to such Accounts
in the manner described in this Article IV.

 

  (a) Deferred Compensation shall be credited to the Participant’s Deferral
Account.

 

  (b) Company Matching Contributions, if any, shall be credited to the
Participant’s Company Contribution Account.

 

  (c) Each Participant’s Account, which is initially divided into his Deferral
Account and Company Contribution Account, shall be further segregated into
separate sub accounts for Grandfathered Benefits and 409A Benefits, each of
which shall be accounted for separately.

 

  (1) Grandfathered Benefits shall be credited into a sub account with that
portion of a Participant’s Deferral Account and Company Contribution Account, if
any, as applicable, that was 100% vested as of December 31, 2004.

 

  (2) 409A Benefits shall be credited into a sub account with that portion of a
Participant’s Deferral Account and Company Contribution Account, if any, as
applicable, that was not 100% vested as of December 31, 2004, and with all
subsequent amounts credited to the Participant’s Account for Plan Years
beginning on and after January 1, 2005.

 

4.2 Allocation of Net Income or Loss and Changes in Value. The Committee shall
credit allocable net income (net loss) to each Participant’s Account according
to the hypothetical investments made by a Participant pursuant to the terms of
Article V.

 

  (a) As of each Valuation Date, the Committee shall determine the fair market
value and net income (net loss) of each Investment Fund for the period elapsed
since the immediately preceding Valuation Date. The net income (or net loss) of
each Investment Fund since the immediately preceding Valuation Date shall be
ascertained by the Committee in such manner as it deems appropriate, which may
include expenses, if any, of administering the Investment Fund and the Plan.

 

  (b) As of each Valuation Date the Committee shall credit allocable net income
(or net loss), to each Participant’s Account based on the hypothetical
investments elected by such Participant as provided in Article V. Each
Participant’s Account shall be credited with (or debited for) that portion of
such net income (or net loss) which occurred since the immediately preceding
Valuation Date.

 

  (c) Prior to the allocation of any income or loss under this Section, the
value of each Participant’s Account shall be reduced by the amount of any
distributions made there from since the immediately preceding Valuation Date.

 

  (d) So long as there is a balance credited to any Account, such Account shall
continue to share in earnings (or loss) allocations pursuant to this Section IV.

 

6



--------------------------------------------------------------------------------

ARTICLE V. INVESTMENT ELECTIONS

 

5.1 Investment Elections. For purposes of crediting earnings and losses and
valuation of each Participant’s Account, each Participant’s Account shall be
deemed to be invested in the Investment Funds.

 

5.2 Designation of Investment Funds.

 

  (a) At the time of making the deferral elections described in Article 3.1, the
Participant shall designate, on a form or electronic system provided by the
Committee, the investment fund(s) in which the Participant’s Account will be
deemed to be invested for purposes of determining the amount of earnings to be
credited to that Account. Such Participant may designate one or more of such
Investment Funds for the investment of the amounts credited to such Account in
such increments as the Committee may prescribe.

 

  (b) The Committee shall from time to time select, add, and/or delete
Investment Funds for purposes of the investment of Participants’ Accounts.

 

  (c) If a Participant fails to make a proper designation, then his Account
shall be deemed to be invested in the Investment Fund or Investment Funds
designated by the Committee from time to time.

 

  (d) A Participant may change his investment designation for either current
Account balances or future amounts to be credited to his Account, or both, over
which he has been given investment discretion by the Committee. Any such change
shall be made in accordance with the procedures established by the Committee,
and the frequency of such changes may be limited by the Committee.

 

  (e) A Participant’s investment designations shall be made solely for purposes
of crediting earnings and/or losses to his Account under Section 4.2 of this
Plan. The Committee shall not, in any way, be bound to actually invest any
amounts set aside pursuant to Article XI below to satisfy its obligations under
this Plan in accordance with such selections.

ARTICLE VI. VESTING

A Participant shall be 100% vested in his Account.

ARTICLE VII. IN-SERVICE WITHDRAWALS

 

7.1 General Rules.

 

  (a) Benefit Amount. A Participant’s Plan benefit shall be the value of his
Account is determined as of the end of the month immediately preceding the time
of payment of such Account in accordance with Article 7.2 or Article 7.3, as
applicable.

 

7



--------------------------------------------------------------------------------

7.2 Rules Governing Grandfathered Benefits Only.

 

  (a) In-Service Distributions With Scheduled Withdrawal Date(s). Consistent
with the Plan’s prior terms and operation, a Participant may at any time make an
irrevocable election, effective not earlier than one year from the date the
election is filed, to have his Grandfathered Benefits paid to him on up to four
fixed dates as specified in such election.

 

  (1) The amount(s) designated in Article 7.1(a)(1), above, shall be paid as
soon as practicable after the Participant’s Scheduled Withdrawal Date(s), as
determined in accordance with Section 1.1(dd).

 

  (2) A Participant may extend the Scheduled Withdrawal Date for any Plan Year,
provided such election is made at least one year before the Scheduled Withdrawal
Date. The Participant shall have the right to twice so modify any Scheduled
Withdrawal Date.

 

  (3) If a Participant separates from service prior to the Scheduled Withdrawal
Date, other than by reason of death, the portion of the Participant’s Account
associated with a Scheduled Withdrawal Date that has not occurred prior to such
termination, shall be distributed in a lump sum.

 

  (4) In the event that a Participant designates a Scheduled Withdrawal Date for
some or all contributions made to his Account for a Plan Year, the amount
subject to such distribution election shall be accounted for in a manner which
allows separate accounting for the deferral of Compensation and investment gains
and losses associated with such Plan Year’s deferral of Compensation.

 

  (b) In-Service Distribution Without Scheduled Withdrawal Date. A Participant
shall be permitted to elect an Early Distribution from his Account prior to the
elected payment date, subject to the following restrictions:

 

  (1) The election to take an Early Distribution shall be made by making an
election pursuant to the Plan’s then current administrative procedures.

 

  (2) The amount of the Early Distribution may equal up to ninety percent
(90%) of the Participant’s Grandfathered Benefits. An amount equal to ten
percent (10%) of the amount of the Early Distribution shall be permanently
forfeited from Participant’s Account and the Company shall have no obligation to
the Participant or his Beneficiary with respect to such forfeited amount.

 

  (3) The amount described in Article 7.1(b)(2), above, shall be paid in cash in
a single lump sum distribution as soon as practicable after the end of the
calendar month in which the Early Distribution election is received.

 

  (4) If a Participant receives an Early Distribution of either all or a part of
his Grandfathered Benefits the Participant will be ineligible to participate in
the Plan for at least twelve (12) consecutive months following the date of
distribution. This suspension period shall begin as soon as administratively
feasible; provided, however, that, to the extent required to comply with Code
Section 409A, it shall be delayed until the first day of the immediately
following Plan Year.

 

  (5) All Early Distributions shall be made on a pro rata basis from a
Participant’s Deferral Account and Company Contribution Account and each
Investment Fund in such sub account.

 

8



--------------------------------------------------------------------------------

7.3 Rules Governing 409A Benefits Only.

 

  (a) Scheduled In-Service Distributions.

 

  (1) At the time a Participant makes his deferral election for a Plan Year, the
Participant may also file an irrevocable election to have all the amount
credited to his 409A Benefits for such Plan Year paid directly to him in a
single lump sum cash payment on a designated date This election shall be
irrevocable as of the date the election is made.

 

  (2) Distribution made pursuant to an election filed under this subsection may
not commence until at least one (1) full year has elapsed following the date
that such election is made.

 

  (3) The amount(s) designated in Article 7.3(a)(1), above, shall be paid as
soon as practicable after the Scheduled Withdrawal Date(s), as determined in
accordance with Section 1.1(dd).

 

  (4) The distribution election may be modified by the Participant to provide
that the date on which distribution is to be made or commence shall be a date
subsequent to the date payment would otherwise be made or commence; provided,
however, that the following requirements are also met:

 

  A. The Participant must submit this election at least twelve (12) months prior
to the date the payment is scheduled to be made (or the installment payments are
scheduled to commence) pursuant to the existing distribution election.

 

  B. The new election will not be effective until twelve (12) months have
elapsed after the date on which the new election is received.

 

  C. The new election provides that payment will not be made or commence for at
least five (5) years from the date payment would otherwise have been made or
commenced.

 

  D. No more than two (2) postponements may be filed for any scheduled
in-service distribution.

 

  (5) If a Participant Separates from Service prior to the date on which an
in-service payment is scheduled to be made under this subsection, his election
shall be terminated and his Account shall be distributed as provided in
Section 8.3 below.

 

  (b) Unforeseeable Financial Emergency. In the event that the Committee, upon
written petition of the Participant, determines that the Participant has
suffered an Unforeseeable Financial Emergency, the Participant shall be entitled
to withdraw from that portion of his 409A Benefits an amount that may not exceed
the amount necessary to satisfy such emergency, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
(i) reimbursement, (ii) compensation by insurance or otherwise, or
(iii) liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

 

  (1) If the Participant’s 409A Benefits is deemed to be invested in more than
one Investment Fund, such withdrawal shall be made pro rata from each Investment
Fund in which such 409A Benefits is deemed to be invested.

 

9



--------------------------------------------------------------------------------

  (2) The amount will be paid as soon as administratively practical following
approval from the Committee.

 

  (3) This Article 7.2(b) shall not apply to a Participant following his
Separation from Service with an Employer, and in the event of such separation,
the amounts credited to the Participant’s 409A Benefits sub account shall be
payable to him only in accordance with Article VIII.

ARTICLE VIII. BENEFIT DISTRIBUTIONS

 

8.1 General Rules.

 

  (a) Benefit Amount. A Participant’s Plan benefit shall be the value of his
Account determined as of the end of the calendar quarter immediately preceding
the time of payment of such Account in accordance with Article 8.2 or Article
8.3, as applicable.

 

  (b) Triggering Events. A Participant’s Plan benefit shall become payable upon
the earliest to occur of the following events, each of which shall be classified
as a “Triggering Event”:

 

  (1) A Participant’s Separation from Service from all Participating Employers
for any reason;

 

  (2) The death of the Participant; or

 

  (3) The Disability of the Participant, but only with respect to 409A Benefits;

Notwithstanding the preceding sentence, with respect solely to 409A Benefits, if
a Participant is a Specified Employee and Separates from Service for a reason
other than death, distribution of the portion of such Participant’s Account
attributable to 409A Benefits may not commence earlier than six months after the
date of his Separation from Service.

 

8.2 Rules Governing Form and Timing of Payment of Grandfathered Benefits Only.

 

  (a) Commencement of Payments. Grandfathered Benefits shall be paid, or
payments shall commence, as soon as administratively practicable following the
end of the calendar quarter during which a Triggering Event occurs. A
Participant’s benefit shall be paid to the Participant unless the Triggering
Event is the death of the Participant, in which case the Participant’s benefit
shall be paid to the Participant’s designated Beneficiary as provided in Article
8.4.

 

  (b) Form of Payment. Grandfathered Benefits shall be paid in cash in a single
lump sum payment unless the Participant’s Grandfathered Benefits balance exceeds
$25,000, in which event the Participant may elect to have such balance paid in
substantially equal annual installments over a fixed number of years, no less
than three years and no more than 10 years. However, such optional form of
payment must be elected by the Participant, on a form provided by and submitted
to the Committee, at least one year before the Participant Separates from
Service with the Company or with a Participating Employer.

 

10



--------------------------------------------------------------------------------

A Participant may modify, on a form provided by and submitted to the
Administrator, the form of benefit that he or she has previously elected,
provided such modification form is submitted to the Administrator at least one
(1) year before the Participant terminates employment with Company.

 

  (c) Timing of Payment. A payment made in the form of a single lump sum payment
shall be made during the calendar quarter next following the date a Participant
has Separated from Service. If distribution is to be paid in series of annual
installments, each installment payment will be made during the first calendar
quarter of the Plan Year following the Participant’s Separation from Service and
the first calendar quarter of each subsequent Plan Year.

The Participant’s Account shall continue to be credited with earnings pursuant
to Section 4.2 of the Plan until all amounts credited to his Account under the
Plan have been distributed.

 

  (d) Death of Participant. If a Participant dies prior to the date the payment
of his Grandfathered Benefits begins or, if applicable, is completed, such
benefits shall be paid to Participant’s Beneficiary designated in accordance
with Article 8.4 in a single lump sum cash payment unless payments had commenced
in a series of annual installments pursuant to Participant’s election, in which
case such installment payments shall continue and be paid to his Beneficiary.
With respect to a lump sum payment, such payment shall be made during the next
calendar quarter period following the death of the Participant.

 

8.3 Rules Governing Form and Timing of Payment of 409A Benefits Only.

 

  (a) Commencement of Payments. A Participant’s 409A Benefits shall be paid, or
payment shall commence as soon as administratively practicable during the next
calendar quarter following the Triggering Event. Notwithstanding the preceding
or any other provision of the Plan to the contrary, if a payment is made upon
Separation from Service (not by reason of death or Disability) of a Participant
who is a Specified Employee on the effective date of his Separation from
Service, such Participant’s distribution may not commence earlier than six
months following the effective date of Separation from Service (or upon his
death, if earlier). Participant’s 409A Benefits shall be paid directly to the
Participant, unless the Triggering Event is the death of the Participant, in
which case such amounts shall be paid to the Participant’s Beneficiary.

 

  (b) Form of Payment. A Participant’s 409A Benefits shall be paid to the
Participant, or, in the event of such Participant’s death, to his Beneficiary,
in one of the following forms:

 

  (1) In a single lump sum cash payment; or

 

  (2) In annual cash installments for a term from three to 10 years. This form
of payment will apply only if the value of the Participant’s 409A Benefits is
not less than $25,000. If such value is less than $25,000 on the date a
Triggering Event occurs, distribution shall be in the form of a single lump sum
cash payment.

 

  (c)

Time and Applicability of Election. A Participant must elect one of the forms of
payment listed in Article 8.3(b), above, at the time the deferral election is
made. Such election shall be effective solely with respect to the amounts
deferred pursuant to the election,

 

11



--------------------------------------------------------------------------------

 

shall be irrevocable by the Participant except as provided in Article 8.3(d),
and shall remain in effect for all periods of a Participant’s participation in
the Plan. In the event a Participant fails to timely elect the form of payment,
the Participant shall be deemed to have elected payment in the form of a single
lump sum cash payment.

 

  (d) Timing of Payment. A payment made in the form of a single lump sum payment
shall be made during the calendar quarter next following the date a Participant
has Separated from Service. If distribution is to be paid in series of annual
installments, each installment payment will be made during the first calendar
quarter of the Plan Year following the Participant’s Separation from Service and
the first calendar quarter of each subsequent Plan Year, unless the participant
is a Specified Employee, in which case the first installment will be paid the
later of (i) the first calendar quarter of the Plan Year following the
Participant’s Separation from Service or (ii) the quarter following six months
after Separation from Service.

The Participant’s Account shall continue to be credited with earnings pursuant
to Section 4.2 of the Plan until all amounts credited to his Account under the
Plan have been distributed.

 

  (e) Change in the Form of Payment. A modification of the Participant’s
previous distribution election shall not be effective unless all of the
following requirements are satisfied:

 

  (1) The modified election shall not be effective until 12 months have elapsed
after the date on which the modified election is filed with the Committee.

 

  (2) Except in the case of modified elections relating to distributions on
account of death, Disability, or Unforeseeable Financial Emergency, the modified
election must provide that payment will not be made or commence for at least
five years from the date payment would otherwise have been made or commenced.

 

  (3) A modified election relating to a distribution to be made on a specified
future date or under a fixed payment schedule shall be filed at least 12 months
prior to the date of the then current elected scheduled payment and limited to
two changes.

 

  (4) A modified election shall not accelerate the time or schedule of any
payment under the Plan, except as may be permitted pursuant to applicable
Treasury Regulations.

Solely for purposes of applying the election modification restrictions described
in this Article 8.3(d), a Participant’s election to be paid in installment
payments shall be treated as an election of a single lump sum cash payment to be
made on the date the installment payments are scheduled to commence.

 

  (f) Death of Participant. If a Participant dies prior to the date the payment
of his 409A Benefits begins, such benefits shall be paid to such Participant’s
Beneficiary designated in accordance with Section 8.4 in a single lump sum cash
payment, notwithstanding any other form of payment elected by such Participant
unless payment had commenced in a series of annual installments pursuant to
Participant’s election, in which case such installment payments shall continue
as elected and be paid to his Beneficiary.

 

12



--------------------------------------------------------------------------------

  (g) Disability of Participant. If a Participant becomes Disabled prior to the
date he Separates from Service, payment of his 409A Benefits shall commence as
soon as administratively feasible following the first day of the calendar
quarter immediately following the date on which he became Disabled and shall be
in the form designated for distributions made in connection with a Separation
from Service. If a Participant’s distribution election provides for a delay in
the commencement of payments and the Participant has a Separation from Service
prior to the date such benefit payments commence, his distribution shall be
treated as being made on account of Separation from Service and shall be subject
to the limitations under Section 8.1(b) hereof.

 

8.4 Designation of Beneficiaries.

 

  (a) Each Participant shall have the right to designate the beneficiary or
beneficiaries to receive payment of his benefits in the event of his death. Each
such designation shall be made by making a beneficiary designation in the form
prescribed by the Committee and filing such form with the Committee during the
life of such Participant. Any such beneficiary designation may be changed at any
time by execution and filing of a new designation in accordance with this
subsection. The preceding notwithstanding, (i) if a Participant has designated
his spouse as his Beneficiary, such designation shall be void and of no effect
upon the divorce of the Participant and such spouse, unless the Participant
notifies the Committee to the contrary in writing after the date of such
divorce, and (ii) if a Participant who is married on the date of his death has
designated an individual or entity other than his surviving spouse as his
Beneficiary, such designation shall not be valid unless (a) such surviving
spouse has consented thereto in writing, and such consent (i) acknowledges the
effect of such specific designation, (ii) either consents to the specific
designated Beneficiary (which designation may not subsequently be changed by the
Participant without spousal consent) or expressly permits such designation by
the Participant without the requirement of further consent by such spouse, and
(iii) is witnessed by a notary public, or (b) the consent of such spouse cannot
be obtained because such spouse cannot be located or because of other
circumstances that the Committee in its discretion determines warrants a waiver
of such consent. Any such consent by such surviving spouse shall be irrevocable.

 

  (b) If at the time of the death of the Participant no beneficiary designation
form is on file with the Committee, or such beneficiary designation form is not
valid or effective for any reason as determined by the Committee, then the
deemed Beneficiary(ies) for purposes of receiving Plan benefits shall be as
follows and in the same priority:

 

  (1) If a Participant has a surviving spouse at the time of such Participant’s
death, his deemed Beneficiary shall be such surviving spouse;

 

  (2) If a Participant has no surviving spouse at the time of such Participant’s
death, his deemed Beneficiary shall be such Participant’s issue by right of
representation, his or her parents, or his or her estate, in that order.

 

  (3) In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid (i) to that person’s living
parent(s) as custodian(s), (ii) if that person’s parents are then divorced, and
one parent is the sole custodial parent, to such custodial parent, or (iii) if
no parent of that person is then living, to a court-appointed custodian to hold
the funds for the minor. If no parent or court-appointed custodian is living,
the Committee will determine to whom the payment shall be made on behalf of the
minor.

Payment by the Company pursuant to this section of all benefits owed hereunder
shall terminate any and all liability of the Company.

 

13



--------------------------------------------------------------------------------

8.5 Payments Pursuant to a Qualified Domestic Relations Order. To the extent
that a Participant’s benefits are partitioned under an order which satisfies the
requirements to be a Qualified Domestic Relations Order, as defined in ERISA
Section 206(d) if it were issued with regard to a retirement plan qualified
under Code Section 401(a) (a “QDRO”), the “alternate payee’s” benefits shall be
paid in cash, in a single lump sum, as soon as administratively practicable
following the date the QDRO is approved by the Committee. In the event that an
alternate payee dies prior to the date that his benefits are eligible for
distribution hereunder, his benefits shall be fully vested and shall be paid to
the alternate payee’s Beneficiary as soon as administratively feasible following
his date of death. Payments made to an alternate payee, or an alternate payee’s
Beneficiary, shall be in the form of a single lump sum cash payment.

 

8.6 Unclaimed Benefits. In the case of a benefit payable to or on behalf of a
Participant, if the Committee after a reasonable search is unable to locate the
Participant or Beneficiary to whom such benefit is payable, upon the Committee’s
determination thereof, such benefit shall be forfeited to the Company. The
Committee shall adopt procedures concerning the process that will be followed to
locate a Participant or Beneficiary under this Article 8.6. Notwithstanding the
foregoing, if subsequent to any such forfeiture the Participant or Beneficiary
to whom such benefit is payable makes a valid claim for such benefit within a
reasonable (as determined by and in the discretion of the Committee) period of
time following the date such benefit became payable, such forfeited benefit
shall be payable pursuant to Plan provisions.

ARTICLE IX. TRANSITION RULES

 

9.1 Deferral Elections for Plan Years 2005 through 2007. After enactment of Code
Section 409A and pending the issuance of Final Treasury Regulations under Code
Section 409A, this Plan was administered in the following manner:

 

  (a) Participants could no longer change their deferral elections quarterly
effective 1/1/2005.

 

  (b) Participants were required to make elections to defer Compensation related
to services performed during the calendar year commencing on January 1, 2006
before December 31, 2005.

 

  (c) Participants were required to make elections to defer Compensation related
to services performed during the calendar year commencing on January 1, 2007
before December 31, 2006.

 

  (d) During the Plan Year ending December 31, 2005, Participants were permitted
to make new deferral elections for the bonus payable in 2005 and new
distribution elections for amounts credited to their Accounts. The distribution
elections were not effective until January 1, 2006. These actions were
documented by a Plan amendment adopted prior to December 31, 2005.

 

  (e) Newly Eligible Employees were permitted to file an election to defer
Compensation in a manner consistent with the Proposed Regulations issued under
Code Section 409A.

 

14



--------------------------------------------------------------------------------

9.2 Distribution Elections.

 

  (a) Grandfathered Benefits. Distribution elections applicable to Grandfathered
Benefits have been consistently administered in accordance with such elections.
Such elections have been modified only as permitted under the Plan’s terms as
applicable prior to the adoption of Code Section 409A.

 

  (b) 409A Benefits.

 

  (1) Effective with respect to the Plan Years beginning January 1,
2005, January 1, 2006, and January 1, 2007, at the time a Participant made an
election to defer an amount attributable to 409A Benefits, the Participant was
required to make an election as to the form of distribution of such amount, as
provided in Article 8.3(b). If no such election was made, the distribution of
such amount will be in the form of a single lump sum cash payment.

 

  (2) Each Participant shall be permitted to make a new payment election with
respect to his 409A Benefits during the period between January 1, 2008 and
December 31, 2008. Such new payment election may specify (i) a new distribution
date and a new payment method for all 409A Benefits, and (ii) limit its
application to the sub account(s) holding contributions for one or more
designated Plan Years. Elections made under this subsection shall be applicable
for periods on or after January 1, 2009. Payment dates and methods permitted
under this Article 9.2(b) shall include, but not be limited to, the methods and
elections permitted under Articles 7.2(a) and 8.3(b). A Participant shall make
new payment elections in accordance with procedures established by the
Committee.

ARTICLE X. ADMINISTRATION OF PLAN

 

10.1 Appointment of Administration Committee. The general administration of the
Plan shall be vested in a committee (“Committee”), which shall be appointed by
the Company’s Board of Directors (the “Board”). Any individual(s), whether or
not an employee of the Company, is eligible to be a member of the Committee.

 

10.2 Term, Vacancies, Resignation, and Removal. Each member of the Committee
shall serve until he resigns, dies, or is removed by the Board. At any time
during his term of office, a member of the Committee may resign by giving
written notice to the Board and the Committee. At any time during his term of
office, and for any reason, a member of the Committee may be removed by the
Board with or without cause, and the Board may in its discretion fill any
vacancy that may result therefrom. Any member of the Committee who is an
employee of the Company or a Participating Employer shall automatically cease to
be a member of the Committee as of the date he or she ceases to be employed by
the Company or a Participating Employer. Vacancies in the Committee shall be
filled by the Board.

 

10.3 Self-Interest of Committee Members. No member of the Committee shall have
any right to vote or decide upon any matter relating solely to himself or
herself under the Plan (including, without limitation, Committee decisions under
Article II) or to vote in any case in which his individual right to claim any
benefit under the Plan is particularly involved. In any case in which a
Committee member is so disqualified to Account and the remaining members do not
form a quorum, those remaining members shall appoint a temporary substitute
member to exercise all the powers of the disqualified member concerning the
matter in which he or she is disqualified.

 

15



--------------------------------------------------------------------------------

10.4 Committee Powers and Duties. The Committee shall administer and enforce the
Plan according to the terms and provisions hereof, and pursuant to the
delegation by the Board, and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the complete and absolute
discretion to construe all provisions of the Plan and make all factual
determinations and the right, power, authority, and duty:

 

  (a) To make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Committee;

 

  (b) To construe in its sole discretion all terms, provisions, conditions, and
limitations of the Plan;

 

  (c) To correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;

 

  (d) To employ and compensate such administrators, accountants, attorneys,
investment advisors, and other agents, employees, and independent contractors as
the Committee may deem necessary or advisable for the proper and efficient
administration of the Plan;

 

  (e) To determine in its sole discretion all questions relating to eligibility;

 

  (f) To establish or designate Investment Funds as provided in Article V;

 

  (g) To determine whether and when there has been a termination of a
Participant’s employment with the Company or an Employer, and the reason for
such termination;

 

  (h) To make a determination in its sole discretion as to the right of any
person to a benefit under the Plan and to prescribe procedures to be followed by
distributees in obtaining benefits hereunder; and

 

  (i) To receive and review reports from the trustee as to the financial
condition of the trust fund, including its receipts and disbursements.

 

  (j) To amend the Plan, in accordance with its decisions and the decisions of
the Board, and in accordance with Article 12.4.

Notwithstanding the preceding, with respect to amounts attributable to 409A
Benefits and with respect to administration of the Plan on and after January 1,
2005, the Committee shall administer and interpret the Plan in compliance with
Code Section 409A and all related guidance issued pursuant to such Code Section.

 

10.5 Account Statements. The Committee shall provide each Participant with a
statement of his Account on a frequency of no less than annually.

 

10.6 Claims Review.

 

  (a) A person who believes that he is being denied a benefit to which he is
entitled under this Plan (hereinafter referred to as “Claimant”) must file a
written request for such benefit with the Committee, setting forth his claim.
The request must be submitted to the Administrative Committee, c/o Spansion
Benefits Manager, 915 Deguigne Dr., P.O. Box 3453, Mail Stop 210, Sunnyvale, CA
94088.

 

16



--------------------------------------------------------------------------------

  (b) In any case in which a claim for Plan benefits of a Participant or
Beneficiary is denied or modified, the Committee shall furnish written notice to
the claimant within ninety days (or within one hundred eighty (180) days if
additional information requested by the Committee necessitates an extension of
the ninety (90) day period and, in which case, the claimant shall be informed of
such extension prior to the end of the initial ninety-day period), which notice
shall:

 

  (1) State the specific reason or reasons for the denial or modification;

 

  (2) Provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

 

  (3) Provide a description of any additional material or information necessary
for the Participant, his beneficiary, or representative to perfect the claim and
an explanation of why such material or information is necessary; and

 

  (4) Explain the Plan’s claim review procedure as contained herein.

 

  (c) In the event a claim for Plan benefits is denied or modified, if the
Participant, his Beneficiary, or a representative of such Participant or
Beneficiary desires to have such denial or modification reviewed, he must,
within sixty (60) days following receipt of the notice of such denial or
modification, submit a written request for review by the appeals committee of
the initial decision. In connection with such request, the Participant, his
Beneficiary, or the representative of such Participant or Beneficiary may review
any pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty (60) days following such
request for review the appeals committee shall, after providing a full and fair
review, render its final decision to the Committee and provide the decision in
writing to the Participant, his Beneficiary, or the representative of such
Participant or Beneficiary stating specific reasons for such decision and making
specific references to pertinent Plan provisions upon which the decision is
based, and a description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation of why such material or
such information is necessary. If special circumstances require an extension of
such sixty-day period, the Committee’s decision shall be rendered as soon as
possible, but not later than one hundred twenty (120) days after receipt of the
request for review. If an extension of time for review is required, written
notice of the extension shall be furnished to the Participant, Beneficiary, or
the representative of such Participant or Beneficiary prior to the commencement
of the extension period.

 

  (d) Compliance with the claims review procedures set forth in this Article
10.6 shall be a condition precedent to the filing of a lawsuit by a Participant,
his Beneficiary, or any person claiming through a participant or Beneficiary in
connection with a Plan benefit, and a failure to timely exhaust the
administrative remedies set forth herein shall bar any such proceeding in
federal or state court.

 

10.7 Written Elections. To the extent any election is required to be submitted
in writing under this Plan’s terms, a Participant may submit such election using
any electronic, telephonic or alternative election delivery method.

 

10.8 Obligation to Supply Information. An Employer whose employees are
Participants shall supply full and timely information to the Committee,
including, but not limited to, information relating to each Participant’s
Compensation, age, retirement, death, or other cause of Separation from Service
and such other pertinent facts as the Committee may require. When making a
determination in connection with the Plan, the Committee shall be entitled to
rely upon the aforesaid information furnished by such Employer.

 

17



--------------------------------------------------------------------------------

10.9 Indemnity. To the extent permitted by applicable law, the Company and each
participating Employer shall indemnify and hold harmless each member of the
Committee and other employees of the Company or any Employer to whom Plan
administrative functions have been delegated by the Committee against any and
all expenses and liabilities arising out of such individual’s administrative
functions or fiduciary responsibilities under or incident to the Plan, including
any expenses and liabilities that are caused by or result from an act or
omission constituting the negligence of such individual in the performance of
such functions or responsibilities, but excluding expenses and liabilities that
are caused by or result from such individual’s own gross negligence or willful
misconduct. Expenses against which such individual shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

 

10.10 Compensation. The Committee shall serve without compensation. The
Committee is authorized to employ such legal counsel as it may deem advisable to
assist in the performance of its duties, which shall be at the Company’s
expense. Expenses and fees in connection with the administration of the Plan
shall be paid by the Company or by the participants at the Company’s discretion.

ARTICLE XI. PURPOSE AND UNFUNDED NATURE OF THE PLAN

 

11.1 Purpose of Plan. The Company intends and desires by the adoption and
maintenance of the Plan to recognize the value to the Company of the past and
present services of executives covered by the Plan and to encourage and ensure
their continued service with the Company by making more adequate provision for
their future retirement security.

 

11.2 Unfunded Nature of Plan. The Plan is intended to constitute an unfunded,
unsecured plan of deferred compensation for a select group of management or
highly compensated employees of the Company or an Employer. Further, it is the
intention of the Company, as Plan sponsor, that the Plan be “unfunded” for
purposes of the Code and Title I of ERISA. The Plan constitutes a mere promise
by the Company to make benefit payments in the future. Plan benefits herein
provided are to be paid out of an Employer’s general assets, and Participants
shall have the status of general unsecured creditors of the Company.

 

11.3 Funding of Obligation. The adoption of this Plan and any setting aside of
amounts by the Company from which to discharge their obligations hereunder shall
not be deemed to create a trust; legal and equitable title to any funds so set
aside shall remain with the Company, and any recipient of benefits hereunder
shall have no security or other interest in such funds. Any and all funds so set
aside shall remain subject to the claims of the general creditors of the
Company, present and future. This provision shall not require the Company to set
aside any funds, but the Company may set aside funds if it chooses to do so.

ARTICLE XII. MISCELLANEOUS

 

12.1 Not A Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract between the Company and any person or to be
consideration for the employment of any person. Nothing herein contained shall
be deemed to give any person the right to be retained in the employ of the
Company or a Participating Employer or to restrict the right of the Company or
Participating Employer to discharge any person at any time, nor shall the Plan
be deemed to give the Company or a Participating Employer the right to require
any person to remain in the employ of the Company or such Participating Employer
or to restrict any person’s right to terminate his employment at any time.

 

18



--------------------------------------------------------------------------------

12.2 Alienation of Interest Forbidden. The interest of a Participant or his
Beneficiary(ies) may not be sold, transferred, assigned, or encumbered in any
manner, either voluntarily or involuntarily, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void, nor shall the benefits hereunder be liable for or subject to the
debts, contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are payable, nor shall they be an asset in bankruptcy or
subject to garnishment, attachment, or other legal or equitable proceedings. The
preceding notwithstanding, the Committee shall comply with the terms and
provisions of an order that would qualify as a QDRO.

 

12.3 Withholding. All Deferred Compensation, Company Matching Contributions, if
any, and benefit payments provided for under the Plan shall be subject to all
applicable required withholding and other deductions as determined by the
Company.

12.4 Amendment and Termination.

 

  (a) Amendment and Termination with Respect to Grandfathered Benefits Only. The
portion of the Plan that affects Grandfathered Benefits may be amended at any
time, in whole or in part, provided however, that no amendment may be made that
would reduce a Participant’s vested interest in his Grandfathered Benefits as of
the date of adoption of such amendment. The Board on behalf of the Company has
the absolute and unconditional right to terminate the Plan solely with respect
to Grandfathered Benefits at any time. In the event that the Plan is so
terminated, notwithstanding any other form of benefit elected by the
Participant, the balance of each Participant’s Grandfathered Benefits shall be
paid to such Participant or his Beneficiary in the manner selected by the Board
or the Committee in their discretion (notwithstanding any other form of benefit
elected by such Participant), which may include the payment of a single lump sum
cash payment within 30 days, in full satisfaction of all of such Participant’s
or Beneficiary’s benefits hereunder.

 

  (b) Amendment and Termination with Respect to 409A Benefits Only. The portion
of the Plan that affects 409A Benefits may be amended at any time, in whole or
in part, provided, however, that such amendments shall not violate the
requirements of Code Section 409A. In addition, the Board on behalf of the
Company has the absolute and unconditional right to terminate the portion of the
Plan that is subject to Code Section 409A upon occurrence of any one of the
following events:

 

  (1) Within 12 months of the Company’s dissolution, taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A), provided that the amounts deferred under the Plan are
included in the Participants’ gross income in the latest of:

 

  A. The calendar year in which Plan termination occurs;

 

  B. The calendar year in which such amounts are no longer subject to a
substantial risk of forfeiture; or

 

  C. The first calendar year in which payment of such amounts is
administratively practicable.

 

19



--------------------------------------------------------------------------------

  (2) Within the 30 days preceding or the 12 months following a Change of
Control (within the meaning of Code Section 409A and related guidance issued
thereunder), provided all substantially similar arrangements sponsored by the
Company are also terminated, so that the Participant and all participants under
substantially similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within 12 months of the
date of termination of the arrangements.

 

  (3) At the discretion of the Company, provided that all of the following
requirements are satisfied:

 

  A. All arrangements sponsored by the Company that would be aggregated with any
terminated arrangement under Treasury Regulation Section 1.409A-1(c), if the
same Participant participated in all of the arrangements, are terminated;

 

  B. No payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within 12 months
of the termination of the arrangements;

 

  C. All payments are made within 24 months of the termination of the
arrangements; and

 

  D. The Company does not adopt a new arrangement that would be aggregated with
any terminated arrangement under Treasury Regulation Section 1.409A-1(c), if the
same Participant participated in both arrangements, at any time within five
(5) years following the date of termination of the arrangement.

 

  (4) Such other events and conditions as the Commissioner of Internal Revenue
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

12.5 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable, and the
Plan shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

 

12.6 Receipt or Release. Any payment to a Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Committee and the Company. The
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.

 

12.7 Governing Laws. All provisions of the Plan shall be construed in accordance
with the laws of the State of California except to the extent preempted by
federal law.

 

20



--------------------------------------------------------------------------------

Exhibit A

Pay for Performance Plan

Sales Incentive Compensation Plan

 

21